Broyles, 0. J.,
dissenting. While the trial judge erred in charging upon the law of confessions, he also in immediate connection therewith, clearly and explicitly instructed the jury as follows: “See if there has been any confession in this case, and if there has not been, you will not consider the charge I have given you in regard to confessions.” Furthermore, in my opinion, the evidence fairly demanded the defendant’s conviction, and therefore the error in the charge of the court does not require a new trial.